PER CURIAM.
This is an appeal from an order allowing an objection to a final account with the result that certain attorneys fees were reduced.
The attorneys for the estate during probate had obtained an ex-parte order authorizing the payment of $3,439.78 to the attorneys as “fees in the above entitled estate.” The customary fee for the work done in connection with the probate of the estate would have been approximately $542.28. The assets of the estate were insufficient to pay the debts of the decedent.
 A judgment creditor of the decedent objected to the final account insofar as it authorized the payment of attorney fees in excess of $542.28. The trial court, after a comprehensive hearing into the matter, allowed the $542.28 as the usual fee in such cases together with an additional $1,200 for services performed after the decedent’s death in connection with litigation which had been pending at the time of the decedent’s death. The remainder of the $3,439.78 was disallowed on the ground that fees earned during the lifetime of the decedent properly should have been segregated and filed as a claim against the estate. As a claim against the estate, such fees would be subject to the applicable statutory priorities that are invoked when the assets of an estate are insufficient to pay all *214the debts of the decedent. See OES 117.110. This appeal proceeds on the theory that the ground assigned by the trial court for its ruling had not been urged by the objector. A trial court ruling that is manifestly correct will be affirmed whether or not the point was urged by the prevailing party. OES 19.125(2).
Affirmed.